EXHIBIT 10.5
 
Employment Agreement
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of September
13, 2012 (the “Effective Date”), by and between NIGHTCULTURE, INC., a Nevada
corporation (“Company”), and JEREMY WORD (“Employee”) (each a “Party” and,
collectively, the “Parties”).  Unless otherwise indicated, capitalized terms are
defined in Article VII.
 
WHEREAS, Employee and Company are party to that certain Asset Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to
which the Company agreed to purchase, and Employee agreed to sell (the
“Acquisition”), substantially all of the assets used, or usable in an event
promotion business operated by Employee and Brooke Humphries under the name
“Full Access and Prototype Industries” (the “Business”) in Dallas County, Texas
and each county adjoining Dallas County (the “Subject Market”); and


WHEREAS, pursuant to the terms of the Purchase Agreement, and as a condition to
closing of the purchase and sale contemplated in the Purchase Agreement, the
Company and Employee agreed to enter into an employment agreement pursuant to
which Employee would provide services exclusively to the Company as an employee
in connection with events promoted and produced by the Company in the Subject
Market in order to preserve the value of the Business following closing of the
purchase and sale contemplated in the Purchase Agreement.


NOW, THEREFORE, in consideration of the recitals and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


ARTICLE I
EMPLOYMENT TERMS


1.1.           Employment.  The Company hereby employs Employee, and Employee
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date and
ending as provided in Section 3.1 hereof (the “Employment Period”).


1.2.           Position and Duties.


  1.2.1.           Generally.  During the Employment Period, Employee will be an
employee of the Company and will serve in such position(s) as management of the
Company shall determine from time to time.  In any such capacity, Employee shall
provide such services to the Company and its subsidiaries as are commensurate
with the customary duties, responsibilities and authority of such offices as to
which he may be appointed and subject to the power of the Board of Directors of
the Company (the “Board”).  Employee shall also perform such other services on
behalf of the Company as the Board may reasonably direct from time to time.
 
 
1

--------------------------------------------------------------------------------

 
 
  1.2.2.           Duties and Responsibilities.  Employee shall report to the
President and the Board of the Company and shall devote his best efforts and his
full business time and attention to the business and affairs of the Company and
its subsidiaries and, in particular, all aspects of the promotion and production
of events (the “Covered Events”) in the Subject Market and such other aspects of
the operations of the Business as the President and/or the Board may from time
to time determine.  Employee shall perform his duties and responsibilities to
the best of his abilities in a diligent, trustworthy, businesslike and efficient
manner.  During the Employment Period, Employee shall not engage in any other
business activities which could reasonably be expected to conflict with
Employee’s duties, responsibilities and obligations hereunder.  Except in
connection with charitable or civic endeavors, Employee will not serve as a
member of the board of directors of any business, other than the Company or any
of its subsidiaries, without the prior approval of the Board.  Employee shall
also comply with all policies, rules and regulations of the Company as well as
all reasonable directives and instructions from the Board.  The Company shall
have the right to purchase in Employee’s name a “key man” life insurance policy
naming the Company and any of its subsidiaries as the sole beneficiary
thereunder and Employee shall cooperate with the Company in obtaining such
insurance if the Company elects to purchase such insurance. Notwithstanding
anything herein to the contrary, during the Employment Period, Employee may,
from time to time upon prior notice to and written consent of the Company,
provide contract DJ, music production and remixing services to third parties
(“Permitted Outside Services”) provided that the same does not conflict with
Employee’s service to the Company hereunder.


ARTICLE II
COMPENSATION


2.1.           Salary.  Commencing on the Effective Date and continuing through
the Employment Period, the Company shall pay to Employee a base salary in the
amount of $50,000.00 per year (the “Salary”); provided, however, that, the Board
may, at its sole discretion, increase, but not decrease, the Salary.  The Salary
will be payable by the Company in regular installments in accordance with the
Company’s general payroll practices, currently providing for payments on the 1st
and 15th days of each month, and shall be subject to customary withholding for
income tax, social security and other such taxes.


2.2.           Covered Event Bonuses.  In addition to the Salary, during the
Employment Period, Employee shall receive cash bonuses from time to time in an
amount equal to twenty percent (20%) of the Net Profits for each Covered Event
in the Subject Market (the “Covered Event Bonuses”) and payable not later than
twenty (20) days after each Covered Event. For purposes hereof, “Net Profits”
shall mean the excess of all revenues received by Company from a Covered Event
over all direct costs incurred by Company attributable to the promotion and
production, or otherwise directly incurred with respect to the subject Covered
Event.  Net Profits for a Covered Event shall be calculated (i) after deducting
amounts paid or payable to co-promoters, co-producers, partners or any third
parties holding an interest in the profits from the Covered Event, other than
Brooke Humphries, and (ii) before deducting (a) any corporate overhead of
Company, (b) any Covered Event Bonus attributable to the Covered Event, and (c)
amounts paid, or payable, to Brooke Humphries as Consultant Fees under the
Advisory Board Consulting Agreement between the Company and Brooke Humphries.
 
 
2

--------------------------------------------------------------------------------

 


2.3.           Vacation.  Employee shall be entitled to paid vacation time each
year as provided under the Company’s prevailing policy, as such policy may be in
effect from time to time, and consistent with that provided to other
non-officers of the Company.


2.4.           Additional Benefits.  During the Employment Period, Employee
shall be entitled to participate in any employee welfare and health benefit
plans provided to salaried employees of the Company which may be established by
the Company from time to time for the benefit of other Company employees
(collectively “Benefits”).  Employee shall be required to comply with the
conditions attendant to coverage by such plans and shall comply with and be
entitled to Benefits only in accordance with the terms and conditions of such
plans as they may be amended from time to time.  Nothing herein shall be
construed as requiring the Company to establish or continue any particular
Benefits in discharge of its obligations under this Agreement.


2.5.           Expenses.  The Company shall reimburse Employee for all
reasonable expenses incurred by him for the benefit of the Company in the course
of performing his duties under this Agreement that are consistent with the
Company’s policies in effect at that time with respect to travel, entertainment
and other business expenses; provided that:  (i) such expenditures are of a
nature qualifying them as proper deductions on the federal and state income tax
returns of the Company; (ii) Employee furnishes to the Company adequate records
and other documentary evidence required by federal and state statutes and
regulations issued by the appropriate taxing authorities for the substantiation
of each such expenditure as an income tax deduction; and (iii) such expenditures
otherwise comply with the Company’s requirements with respect to reporting and
documentation of such reimbursable expenses.


2.6.           Applicable Withholdings.  The Salary, Covered Event Bonuses,
Benefits and any other compensation will be subject to all withholdings and
deductions required by law and will be payable in accordance with the Company’s
normal periodic payroll practices.


ARTICLE III
TERM AND TERMINATION


3.1.           Duration.  The “Employment Period” shall commence on the
Effective Date and shall continue until the first to occur of: (i) Employee’s
voluntary termination without or without Good Reason, (ii) Employee’s death or
Disability, (iii) termination for Cause pursuant to Section 3.2, or (iv) the
third (3rd) anniversary of the Effective Date (at such third anniversary or the
end of any applicable extension, the “Expiration”); provided, however, that the
Company shall have the right, at its sole discretion and subject to delivery of
written notice of intent to extend on or before the then applicable Expiration,
to extend the Employment Period  for up to two additional one year periods.


3.2.           Termination for Cause.  Employee may be terminated by the Company
at any time for “Cause” by written notice to Employee, setting forth in
reasonable detail the nature of the Cause and, in such event, the Company shall
be released from any and all further obligations under this Agreement, except
that the Company shall be obligated to pay Employee, or Employee’s heirs and
assigns, his Salary, Covered Event Bonuses and Benefits, and reimbursable
expenses owing to Employee through the date of such termination.
 
 
3

--------------------------------------------------------------------------------

 


3.3.           Voluntary Termination.  Employee may voluntarily terminate his
employment with the Company upon 30 days prior written notice.  In the event
such voluntary termination is without Good Reason, the Company shall be released
from any and all further obligations under this Agreement, except that, so long
as Employee continues to perform his duties in accordance with this Agreement,
the Company shall be obligated to pay Employee the Salary, Covered Event
Bonuses, Benefits and reimbursable expenses owing to Employee through the date
of such termination (such period not to exceed 30 days from the date of notice).


3.4.           Termination due to Death or Disability.  This Agreement shall
terminate upon the death of Employee, and Employee may be terminated by reason
of “Disability” and, in such event, the Company shall be released from any and
all further obligations under this Agreement, except that the Company shall be
obligated to pay Employee, or Employee’s heirs or estate, his Salary, Covered
Event Bonuses, Benefits, including accrued vacation, and reimbursable expenses
owing to Employee through the date of such termination.


3.5.           Termination for Good Reason or Without Cause.  In the event of
termination of employment prior to Expiration, (i) by the Company without Cause
or (ii) by Employee with Good Reason, the Company will pay all of Employee’s
reimburseable expenses through the date of such termination and continue to pay
Employee’s base Salary until the earlier of the Expiration Date or 12
consecutive months after the date of such termination.


3.6.           Other Rights.  Except as set forth in Article III, all of
Employee’s rights to Benefits, Covered Event Bonuses and Salary hereunder (if
any) which accrue or become payable after the termination of the Employment
Period shall cease upon such termination.  The Company and its Subsidiaries may
offset any amounts Employee owes any of them against any amounts the Company
owes Employee hereunder; provided that such offset shall occur only upon
Employee’s termination of employment with the Company.


3.7.           Obligation to Make Severance Payments.  The Company will be
obligated to make the severance payments contemplated in this Article III if
Employee has not breached, and only for so long as Employee does not breach, his
obligations under Sections IV or V of this Agreement.


3.8.           Withholding.  All amounts payable to Employee as severance
hereunder shall be subject to all required withholdings by the Company
(including, but not limited to, Section 409A of the Internal Revenue Code).


ARTICLE IV
CONFIDENTIALITY


4.1.           Confidentiality. Employee will hold in confidence and not use to
the detriment of the Company or any of its Affiliates, and will cause each of
its Affiliates which it controls to hold in confidence and not use to the
detriment of the Company or any of its Affiliates, both during the term of this
Agreement and for a period of three (3) years after its termination, all
Confidential Information (as defined below) with respect to the Business.
Without limiting the generality of the foregoing, Employee agrees, covenants and
acknowledges that, from and after the Effective Date, Employee will not, and
will cause its affiliates which it controls not to, disclose, give, sell, use,
or otherwise divulge any Confidential Information.  Notwithstanding the
foregoing, Employee may disclose such information (i) if compelled to disclose
the same by judicial or administrative process or by other requirements of
Applicable Law, (ii) if the same currently is, or hereafter is, in the public
domain through no fault of Employee, or (iii) if the same is later acquired by
Employee from another source and Employee is not aware that such source is under
an obligation to another Person to keep such information confidential. If
Employee or any of its Affiliates (the “Disclosing Party”) are requested or
required (by oral questions, interrogatories, requests for information or
documents in legal proceedings, subpoena, civil investigative demand or other
similar process) to disclose any such information, the Disclosing Party shall
provide Company with prompt written notice of any such request or requirement so
that Company may seek, at its expense, a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section. If, in the
absence of a protective order or other remedy or the receipt of a waiver by
Company, the Disclosing Party nonetheless, based on the advice of counsel, is
required to disclose such information to any tribunal, the Disclosing Party,
without liability hereunder, may disclose that portion of such information which
such counsel advises the Disclosing Party it is legally required to disclose.
 
 
4

--------------------------------------------------------------------------------

 


4.2.           Return of Confidential Information. Upon termination of this
Agreement or upon an earlier request of Company, Employee will return or deliver
to Company all tangible forms of such Confidential Information in Employee’s
possession or control, including but not limited to documents, records or any
other material and copies or reproductions thereof.


4.3.           Confidential Information.  For purposes hereof, “Confidential
Information” shall mean information that is not generally known to the public
and that is used, developed or obtained by Company or any of its subsidiaries in
connection with their businesses, including but not limited to (i) customer
lists, project or proposal lists and other related information; (ii) business
development, growth and other strategic business plans; (iii) accounting and
business methods, (iv) services or products and the marketing of such services
and products; (v) fees, costs and pricing structures; (vi) designs;
(vii) analysis; (viii) drawings, photographs and reports; (ix) computer
software, including operating systems, applications and program listings,
(x) flow charts, manuals and documentation; (xi) data bases; (xii) inventions,
devices, new developments, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice; (xiii) copyrightable works;
(xiv) all technology and trade secrets; and (xv) all similar and related
information in whatever form.


ARTICLE V
COVENANTS NOT TO COMPETE, SOLICIT OR DISPARAGE


5.1.           Non-Compete. During, and for a period of one year after, the term
of this Agreement (the “Time Covenant”), Employee covenants that it shall not,
either individually or as a partner, joint venturer, consultant, shareholder,
member or representative of another Person or otherwise, directly or indirectly,
participate in, engage in, or have a financial or management interest in, or
assist any other Person in any business operation or any enterprise if such
business operation or enterprise engages, or would engage, in the Business in
the Subject Market, provided, however, that the foregoing shall not prohibit
Employee from owning up to one percent (1%) of a publicly traded company nor
shall it prohibit Employee from providing Permitted Outside Services.
 
 
5

--------------------------------------------------------------------------------

 


5.2.           Non-Solicit. During the Time Covenant, Employee shall not,
directly or indirectly, whether for its own account or for the account of any
Person (other than Company) that is in competition with Company (A) solicit,
recruit, hire, engage in any activity that would cause any Person who is as of
the Closing Date, or was during the 12 months prior to the Closing Date,
employed in the Business to violate any agreement with Company, endeavor to
entice away any such Person from Company, interfere with the relationship of
Company with such Person or induce any such Person to reject any employment
offer by Company or (B) solicit, entice or induce any Person who is, or was a
Customer or Supplier to (i) become a Customer or Supplier of any other Person
engaged in any business activity that competes with the Business, (ii) cease
doing business with Company or (iii) otherwise interfere with the relationship
of Company with any such person, team, Customer or Supplier. For purposes of
this Section 5.2, a “Customer” means any Person which has been during the
12-month period prior to the Closing Date a customer of the Business or shall
have been contacted by Employee in the six-month period prior to the Closing
Date for the purpose of soliciting it to become a customer of the Business; and
a “Supplier” means any Person which has been during the 12-month period prior to
the Closing Date a supplier or vendor of the Business.


5.3.           Non-Disparage. Employee covenants that it will not, directly or
indirectly, in any capacity whatsoever, make any statement, written or oral, or
perform any other act or omission that is intended to be materially detrimental
to the goodwill of the Business, except as compelled by judicial or
administrative process.


5.4.           Enforceability and Remedies. The parties hereby agree that all
restrictions and agreements contained in this Article V, including, without
limitation, those relating to the Time Covenant, are necessary and fundamental
to the protection of the Business and to carry out the purposes of the Purchase
Agreement and any objections or reservations to such restrictions or agreements
are hereby waived. Employee hereby agrees that the remedy at law for any breach
of the provisions of this Article V will be inadequate, and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms.  Accordingly, the parties agree that upon any breach of this
Article V, Company shall be entitled to immediate injunctive relief and may
obtain a temporary order restraining any threatened further breach. Nothing in
this Agreement shall be deemed to limit Company’s remedies at law or in equity
for any breach by Employee of any of the provisions of this Agreement that may
be pursued by or made available to Company.


5.5.           Extension of Time Covenant. If, during the Time Covenant,
Employee is not in compliance with such restrictions, then Company shall be
entitled, among other remedies, to compliance by Employee with the terms of such
provisions for an additional number of days that equals the number of days
during which such noncompliance occurred.
 
 
6

--------------------------------------------------------------------------------

 


ARTICLE VI
DEFINED TERMS
 
 
6.1.           Definitions. For purposes of this Agreement, the following terms
will have the following meanings:


“Cause” means, with respect to Employee, the occurrence of one or more of the
following events:


(a)           Breach of any provision of this Employment Agreement by Employee,
which breach has not been cured by Employee after having been given 30 calendar
days notice of such breach;


(b)           Willful neglect or refusal to perform the duties assigned to
Employee under or pursuant to this Employment Agreement, which neglect or
refusal has not been cured by Employee after having been given 30 calendar days
notice of such breach;


(c)           Gross misconduct by Employee as an employee of the Company,
including but not limited to, misappropriating funds or property of the Company,
materially and substantially violating any policy of the Company including
violating any material policy set forth in the Company’s employee handbook or
manuals; any attempt to obtain any personal profit from any transaction in which
Employee has an interest that is adverse to the Company or any breach of the
duty of loyalty and fidelity to the Company; or any other act or omission of
Employee which substantially impairs the Company’s ability to conduct its
ordinary business in its usual manner;


(d)           Conviction for a felony or plea of guilty or nolo contendre to a
felony;


(e)           Acts of dishonesty or moral turpitude by Employee that are
detrimental to the Company or that cause the Company to be in violation of
governmental regulations that subject the Company either to material sanctions
by governmental authority or to material civil liability to its employees or
third parties;


(f)           Disclosure or use of confidential information of the Company,
other than as authorized by the Company and required in the performance of
Employee’s duties; or


(g)           Employee reports to work under the influence of alcohol or illegal
drugs, the use of illegal drugs (whether or not at the workplace) or other
repeated conduct causing the Company or any of its Subsidiaries or Affiliates
public disgrace, disrepute or economic harm.


“Disability” means the reasonable, good faith determination by an independent
physician selected in good faith by the Board and Employee that, due to a mental
or physical impairment or disability, Employee has been incapable or unable,
even with reasonable accommodations, to fully perform the material duties
performed by Employee for the Company or its Subsidiaries immediately prior to
such disability for a period of at least one hundred eighty (180) consecutive
days.
 
 
7

--------------------------------------------------------------------------------

 
 
“Good Reason” means the occurrence, without the prior written consent of
Employee, of any one of the following events: (a) the transfer of Employee to a
principal work location outside of the Subject Market, or (b) a reduction in
Employee’s annual salary.


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity.  For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries.


6.2.           Other Definitional Provisions.


(a)           For purposes of this Agreement, employment by the Company means
employment by the Company or any of its Subsidiaries.


(b)           Section references contained in this Agreement are references to
sections in this Agreement, unless otherwise specified.  Each defined term used
in this Agreement has a comparable meaning when used in its plural or singular
form.  Each gender-specific term used in this Agreement has a comparable meaning
whether used in a masculine, feminine or gender-neutral form.


(c)           Whenever the term “including” (whether or not that term is
followed by the phrase “but not limited to” or “without limitation” or words of
similar effect) is used in this Agreement in connection with a listing of items
within a particular classification, that listing will be interpreted to be
illustrative only and will not be interpreted as a limitation on, or an
exclusive listing of, the items within that classification.


(d)           All capitalized terms used in this Agreement and not otherwise
defined in this Agreement shall have the meanings set forth in the Purchase
Agreement.
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE VII
MISCELLANEOUS


7.1.           Dispute Resolution.


(a)           Except with respect to disputes and claims under Articles IV and V
hereof (which the parties hereto may pursue in any court of competent
jurisdiction and which may be pursued in any court of competent jurisdiction as
specified below), any controversy or claim arising out of this Agreement, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association.  There shall be one arbitrator who shall be appointed
by the respective parties or, failing agreement, by the American Arbitration
Association in Dallas County, Texas.  The arbitration shall be held in Dallas
County, Texas, and the arbitrator shall apply the substantive law of Texas,
except that the interpretation and enforcement of this arbitration provision
shall be governed by the United States Arbitration Act.  Disputes about
arbitration procedure shall be resolved by the arbitrator or failing agreement,
by the American Arbitration Association in Dallas County, Texas.  Except as
provided in Section 5.4, the award of the arbitrator shall be the sole and
exclusive remedy of the parties and shall be enforceable in any court of
competent jurisdiction, subject only to revocation on grounds of fraud or clear
bias on the part of the arbitrator.  The parties further agree that, unless
otherwise determined by the arbitrator, (x) each party to the arbitration shall
bear its own costs and expenses (including, without limitation, all attorneys’
fees and expenses, except to the extent otherwise required by applicable law)
and (y) all costs and expenses of the arbitration proceeding (such as filing
fees, the arbitrator’s fees, hearing expenses, etc.) shall be borne equally by
the parties hereto; provided that nothing herein shall be interpreted to
preclude the arbitrator from allocating the costs and expenses of the parties
and of such proceeding among the parties in any manner that the arbitrator may
lawfully determine to do so.  Each party hereto hereby irrevocably submits to
the jurisdiction of the State District Courts sitting in Dallas County, Texas
and the United States District Court for the Northern District of Texas, and
agrees that such courts shall be the exclusive forums for the enforcement of any
such final judgment, award or determination of the arbitration.  Each party
hereto irrevocably consents to service of process by registered mail or personal
service and waives any objection on the grounds of personal jurisdiction, venue
or inconvenience of the forum.  Each party hereto further agrees that each other
party hereto may initiate litigation in any court of competent jurisdiction to
execute any judicial judgment enforcing or not enforcing any award, judgment or
determination of the arbitration.


(b)           Notwithstanding the foregoing, prior to any party hereto
instituting any arbitration proceeding hereunder to resolve any claim, such
party first shall submit the claim to a mediation proceeding between the parties
hereto which shall be governed by the prevailing procedures of the Federal
Mediation and Conciliation Service and shall be conducted in Dallas County,
Texas.  If the parties hereto have not agreed in writing to a resolution of the
claim pursuant to the mediation within 45 days after the commencement thereof of
if any party refuses to participate in the mediation process, then the claim may
be submitted to arbitration under Section 7.1(a) above.  Unless otherwise
determined by the mediator, each party hereto shall bear its own costs and
expenses incurred in connection with the mediation, and all costs and expenses
of the mediation proceeding shall be borne equally by the parties hereto;
provided that nothing herein shall be interpreted to preclude the mediator from
allocating the costs and expenses of the parties and of such proceeding among
the parties in any manner that the arbitrator may lawfully determine to do so.
 
 
9

--------------------------------------------------------------------------------

 


7.2.           Notices.  Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the following addresses or facsimile numbers:


(i)
if to Employee, to:
 
Jeremy Word
2311 Barberry Dr.
Dallas, Texas 75211








(ii)
if to Company, to:
 
NightCulture, Inc.
6400 Richmond
Houston, Texas 77057
Attn:  Michael Long
Facsimile Number: (281) 605-1333



or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section
7.2.  Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given: (A) in the case of a notice sent by
regular or registered or certified mail, three business days after it is duly
deposited in the mails; (B) in the case of a notice delivered by hand, when
personally delivered; (C) in the case of a notice sent by facsimile, upon
transmission subject to telephone confirmation of receipt; and (D) in the case
of a notice sent by overnight mail or overnight courier service, the next
business day after such notice is mailed or delivered to such courier, in each
case given or addressed as aforesaid.


7.3.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of Company and Employee,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.


7.4.           Construction.  The language of this Agreement will be construed
simply and according to its fair meaning, and will not be construed for or
against any Party hereto as a result of the source of its draftsmanship.


7.5.           Complete Agreement.  This Agreement embodies the complete
agreement and understanding among the parties with regard to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
 
 
10

--------------------------------------------------------------------------------

 


7.6.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Company, Employee, and their
respective heirs, successors and assigns; provided, however, neither party may
assign its respective rights or delegate its obligations hereunder without the
prior written consent of the other party.


7.7.           Choice of Law.  All questions concerning the construction,
validity and interpretation of this Agreement will be governed by and construed
in accordance with the domestic laws of the State of Texas without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Texas or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Texas.


7.8.           Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law.  If, however, any provision of this Agreement is deemed or held
to be illegal, invalid or unenforceable by any court of competent jurisdiction,
this Agreement shall be considered divisible and inoperative as to such
provision to the extent it is deemed to be illegal, invalid or unenforceable,
and in all other respects this Agreement shall remain in full force and effect;
provided, however, that if any provision of this Agreement is deemed or held to
be illegal, invalid or unenforceable by any court of competent jurisdiction,
such illegal, invalid or unenforceable provision shall be replaced with a
provision that is legal, valid and enforceable and that will achieve, to the
greatest extent possible, the economic, business and other purposes of such
invalid or unenforceable provision.  Further, should any provision contained in
this Agreement ever be reformed or rewritten by any judicial body of competent
jurisdiction, such provision as so reformed or rewritten shall be binding upon
all parties hereto.


7.9.           Remedies.  Subject to the provisions of Section 5.4, each party
will be entitled to enforce its rights under this Agreement specifically, to
recover damages and costs caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor.  Nothing
herein shall prohibit any arbitrator or judicial authority from awarding
attorneys’ fees or costs to a prevailing party in any arbitration or other
proceeding to the extent that such arbitrator or authority may lawfully do
so.  The parties agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that,
notwithstanding the provisions of Section 5.4, any party may in its sole
discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.


7.10.         Third Party Beneficiaries.  This Agreement will not confer any
rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns.


7.11.         Employee’s Representations.  Employee hereby represents and
warrants to Company that the execution, delivery and performance of this
Agreement by Employee do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Employee is a party or by which it is bound, Employee is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other Person and upon the execution and
delivery of this Agreement by Company, this Agreement shall be the valid and
binding obligation of Employee, enforceable in accordance with its terms.
 
 
11

--------------------------------------------------------------------------------

 


7.12.         Facsimiles and Counterparts.  Facsimile transmission of any signed
original document and/or retransmission of any signed facsimile transmission
will be deemed the same as delivery of an original.  At the request of either
party, the other party shall reexecute an original of this document and deliver
it to the requesting party.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine as a defense
to the formation of a contract and each such party forever waives any such
defense.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.
 

    “EMPLOYEE”               /s/ Jeremy Word       JEREMY WORD                  
    “COMPANY”               NIGHTCULTURE, INC.             By:    /s/ Michael
Long       Michael Long       President  


 
 
12


--------------------------------------------------------------------------------